United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL,
Ribbonwood, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1471
Issued: June 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 4, 2020 appellant filed a timely appeal from a July 21, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1
The Board notes that, following the July 21, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that he was disabled
from work for the period February 9 through March 24, 2020 causally related to his accepted
November 28, 2018 employment injury.
FACTUAL HISTORY
On November 28, 2018 appellant, then a 49-year-old border patrol agent, filed a traumatic
injury claim (Form CA-1) alleging that on November 28, 2018 he injured his right index finger
while in the performance of duty. OWCP accepted the claim for a contusion of the right index
finger without damage to the nail. It subsequently expanded acceptance of the claim to include
impingement syndrome of the right shoulder. OWCP paid appellant wage-loss compensation on
the supplemental rolls from January 13 through March 2, 2019.
On February 1, 2019 Dr. Veerinder S. Anand, a Board-certified orthopedic surgeon, found
that appellant could return to work with restrictions of no use of the right hand.
On March 1, 2019 appellant accepted a full-time modified position with the employing
establishment. The duties of the position included monitoring radio communications and entering
data. The position did not require use of the right hand.
On January 10, 2020 the employing establishment removed appellant from employment
due to his inability to perform the duties of his position. It indicated that on August 19, 2019
Dr. Brian Hurley, a Board-certified psychiatrist, had found that appellant could not perform the
duties of a border patrol agent as he could not safely and effectively carry a weapon, drive, or
perform law enforcement duties. The employing establishment noted that this finding was
consistent with that of Dr. Alan Abrams, a Board-certified psychiatrist. It found that appellant was
unable to resume his duties as a border patrol agent for the foreseeable future. The employing
establishment indicated that it had considered reassigning him, but that, in view of the seriousness
of his condition, it had concluded that removal was “in the best interest of the [employing
establishment].”
A notification of personnel action (Form SF-50) effective January 11, 2020 indicated that
appellant had been removed from employment due to the inability to perform the duties of his
position.
In a disability form dated January 22, 2020, Dr. Anand indicated that appellant had
medically retired.
On February 14, 2020 Dr. James R. McClurg, a Board-certified orthopedic surgeon,
obtained a history of appellant sustaining an employment injury to his index finger and shoulder
on November 28, 2018. He noted that a nerve conduction velocity study performed on April 16,
2019 had revealed moderate bilateral ulnar neuropathy at the elbow and mild bilateral carpal tunnel
syndrome. Dr. McClurg diagnosed a crushing injury of the right index finger and right carpal
tunnel syndrome. He recommended a right carpal tunnel release. Dr. McClurg noted that
appellant felt that he could not perform his employment duties.

2

On March 24, 2020 appellant filed a claim for compensation (Form CA-7) for disability
from February 9 through March 24, 2020.
In a development letter dated March 31, 2020, OWCP advised appellant that it required
additional evidence supporting that he was disabled during the claimed period. It informed him
of the evidence necessary to establish his claim for disability compensation, including a detailed
report from his treating physician providing a history of the accepted employment injury and
explaining how his employment-related condition worsened such that he was unable to work
beginning February 9, 2020. OWCP afforded appellant 30 days to submit the necessary
information.
Thereafter, OWCP received August 9, September 4, and October 1, 2019 work status
reports from Dr. Anand. Dr. Anand found that appellant could not perform high impact physical
work, use firearms, or perform dispatcher duties.
In a work status report dated March 11, 2020, Dr. Anand found that appellant could lift up
to 15 pounds and use no firearms or forceful gripping. In an impairment evaluation of even date,
he noted that appellant had an injury to his right index finger and shoulder on November 28, 2018.
Dr. Anand advised that appellant had reached maximum medical improvement after his work
injury. He indicated that appellant was unable to use a gun and, thus, it was unlikely that appellant
could resume his usual employment. Dr. Anand noted that appellant had medically retired.
In an April 10, 2020 statement, appellant related that in March 2019 the employing
establishment had assigned him to a position that required monitoring a high volume of radio
traffic and preparing daily reports. He advised that performing these duties had aggravated his
injury and also resulted in an injury to his left hand and wrist. Appellant asserted that he had
requested assistance performing the duties of his position and a Form CA-1 for his left hand and
wrist condition, but management refused. He related that his physician had found that he could
not perform his dispatch assignment in work status reports dated August 9 to November 27, 2019.
Appellant noted that the position involved extensive typing and required significant use of the
arms. He asserted that the employing establishment had denied his request for copies of medical
records.
In an April 14, 2020 report of telephone call, appellant indicated that the employing
establishment had dismissed him from employment due to medical reasons.
By letter dated April 22, 2020, OWCP noted that Dr. McClurg had requested authorization
to perform carpal tunnel surgery and a revision of the finger/toe nerve. It requested a reasoned
report addressing whether the diagnosed condition of carpal tunnel syndrome was causally related
to the November 28, 2018 employment injury.
In an April 28, 2020 progress report, Dr. McClurg discussed appellant’s history of a
November 28, 2018 employment injury. He diagnosed a crushing injury of the right index finger
and right carpal tunnel syndrome and noted that he had requested surgical authorization.
Dr. McClurg indicated that appellant was not gainfully employed.
On May 28, 2020 Dr. McClurg again provided the history of the November 28, 2018
employment injury. He attributed appellant’s carpal tunnel syndrome to the accepted employment
3

injury, noting that appellant had positive electrodiagnostic testing. Dr. McClurg referred to his
prior reports for additional information regarding causal relationship.
By letter dated June 24, 2020, OWCP requested that the employing establishment explain
why appellant was unable to perform the duties of his modified position and whether his inability
to work was causally related to his accepted employment injury.
In a July 7, 2020 report of telephone call (Form CA-110), the employing establishment
advised that it could not legally release the findings from the fitness-for-duty report.
In a letter dated July 7, 2020, the employing establishment advised that appellant had
undergone a fitness-for-duty evaluation “following unusual behaviors identified while on duty. In
this evaluation the employee underwent medical and psychiatric examination.” It indicated that
he had been found unfit to perform his essential duties without restrictions. The employing
establishment advised that it had terminated appellant due to nonemployment-related conditions.
On July 8, 2020 the employing establishment indicated that it would have continued to
accommodate that appellant had not been terminated due to conditions unrelated to his work injury.
By decision dated July 21, 2020, OWCP denied appellant’s claim for compensation for
disability for the period February 9 through March 24, 2020.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled for work as
a result of the accepted employment injury.5 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.6
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.7 Disability is, thus, not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.8 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
3

Id.

4

See T.A., Docket No. 18-0431 (issued November 7, 2018).

5

See L.G., Docket No. 19-0324 (issued January 2, 2020); M.C., Docket No. 18-0919 (issued October 18, 2018).

6

See K.C., Docket No. 17-1612 (issued October 16, 2018).

7

20 C.F.R. § 10.5(f); S.T., Docket No. 18-0412 (issued October 22, 2018).

8

See G.T., Docket No. 18-1369 (issued March 13, 2019); L.W., Docket No. 17-1685 (issued October 9, 2018).

4

capacity.9 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.10
If an employee resigns his or her employment or is terminated from employment for cause,
the Board has explained that the issue remains whether he or she had established disability causally
related to the accepted injury, i.e., whether appellant was able to earn the wages he or she was
earning on the date of injury.11 Where employment is terminated, disability benefits would be
payable if the evidence of record established that the claimant was terminated due to injury-related
physical inability to perform assigned duties or the medical evidence established that the claimant
was unable to work due to an injury-related disabling condition.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he was
disabled from work for the period February 9 through March 24, 2020 causally related to his
accepted November 28, 2018 employment injury.
Appellant returned to modified employment following his November 28, 2018
employment injury on March 1, 2019. On January 10, 2020 the employing establishment removed
him from employment based on his inability to perform his regular employment duties. In its
January 10, 2020 removal notice, the employing establishment indicated that two physicians had
found that appellant was unable to safely perform the duties of a border patrol agent. It advised
that it had considered reassigning him to another position, but decided that removal was in the best
interest of the agency.
In response to an inquiry from OWCP, the employing establishment asserted that it had
obtained a fitness-for-duty evaluation after appellant had exhibited “unusual behavior” at work. It
related that he had undergone a medical and a psychiatric evaluation and was found unfit to
perform the essential duties of his position without restrictions. The employing establishment
advised that the termination resulted from nonemployment-related conditions
As appellant was terminated from employment unrelated to his employment injury, the
issue is whether the medical evidence establishes that he was unable to perform his assigned duties
as a result of the accepted employment injury.13 The Board finds that he has not submitted
sufficient evidence to support employment-related disability from February 9 through
March 24, 2020.
9

See D.G., Docket No. 18-0597 (issued October 3, 2018).

10

See D.R., Docket No. 18-0232 (issued October 2, 2018); Merle J. Marceau, 53 ECAB 197 (2001).

11

L.W., Docket No. 15-1962 (issued March 3, 2016); D.M., Docket No. 14-0887 (issued October 2, 2014).

12

See D.H., Docket No. 17-0818 (issued May 14, 2018); Ralph Dennis Flanagan, Docket No. 94-1569 (issued
May 28, 1996).
13

D.H., id., see John W. Normand, 39 ECAB 1378 (1988).

5

In a report dated February 14, 2020, Dr. McClurg noted appellant’s history of an injury to
his index finger and shoulder on November 28, 2018 at work. He diagnosed right carpal tunnel
syndrome and a crush injury of the right index finger. Dr. McClurg indicated that appellant
believed that he was unable to perform the duties of his employment. While he noted appellant’s
belief that appellant was unable to work, he did not provide his own opinion regarding disability
from employment. A physician’s report is of little probative value when it is based on a claimant’s
belief rather than the physician’s independent judgment.14
In a March 11, 2020 report, Dr. Anand opined that appellant was unable to resume his usual
employment as appellant could not use a firearm and attributed his restrictions to his employment
injury. In a work status report of the same date, he provided restrictions of no lifting over 15
pounds, use of firearms, or gripping forcefully. Dr. Anand did not, however, address the relevant
issue of whether appellant could perform the duties of his modified employment. Therefore, his
opinion is insufficient to meet appellant’s burden of proof.15
On April 28, 2020 Dr. McClurg diagnosed a right index finger crush injury and right carpal
tunnel syndrome. He provided the history of the November 28, 2018 employment injury and
requested surgical authorization. In a May 28, 2020 report, Dr. McClurg attributed appellant’s
carpal tunnel syndrome to his accepted employment injury. While he noted that appellant was not
gainfully employed, he did not address the relevant issue of whether appellant was disabled as a
result of his employment injury. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition or disability is of no probative value on
the issue of causal relationship.16 Thus, Dr. McClurg’s reports are insufficient to meet appellant’s
burden of proof.
On appeal, appellant contends that the employing establishment removed him from
employment due to his inability to perform his work duties as a result of his employment injury.
He advised that he had been unable to perform the duties of the modified position due to his work
restrictions. Appellant advised that the employing establishment had delayed processing his Form
CA-7. As discussed, however, the evidence supports that the employing establishment removed
him from employment for reasons unrelated to his November 28, 2018 work injury and that his
modified employment would have remained available if he had not been terminated from
employment. The Board has held that, when a claimant stops work for reasons unrelated to his or
her accepted employment injury, he or she has no disability within the meaning of FECA.17

14

M.C., supra note 5; Earl David Seale, 49 ECAB 152 (1997).

15

See E.M., Docket No. 20-0668 (issued April 28, 2021).

16

B.C., Docket No. 18-0692 (issued June 5, 2020).

17

See S.I., Docket No. 18-1582 (issued June 20, 2019); V.M., Docket No. 16-0062 (issued May 18, 2016).

6

Appellant failed to submit rationalized medical evidence sufficient to establish causal
relationship between his claimed disability and the accepted employment injury. Consequently,
he has not met his burden of proof.18
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
disabled from work for the period February 9 through March 24, 2020 causally related to his
accepted November 28, 2018 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 21, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

18

See J.T., Docket No. 19-1813 (issued April 14, 2020).

7

